Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, Line 1, the term “Watch” should not start with a capital letter.
Claim 9 is in improper form because it is composed of recitations separated by periods. It is not clear if Applicant’s intention was to have different claims with different dependencies, limitations separated by commas or any other format of claim(s). Accordingly, the scope of the claim is uncertain and has not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Line 2, it is not clear if the limitation “a watch frame” is the same as the frame recited in Line 1 or a different one. For examination purposes, the Examiner will assume that they are both the same frame.
Regarding Claim 1, the limitations “the groove has an integrated elastic clip strip and lateral walls of the groove are convex” are confusing. Applicant’s Drawings and Specification seem to indicate that the groove receives the elastic clip strip. Furthermore, the lateral walls of the groove seem to be concave and the lateral walls of the elastic strip convex in order to both parts to fit together, contrary to Applicant’s claimed limitations.
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al. (US Patent No. 5,703,837). With regard to Claim 1, Umemoto discloses a watch frame (30) comprising: the watch frame having a groove (where 4 is located), wherein the groove receives an integrated elastic clip strip (4) and lateral walls of the groove are convex (Figs. 15-16); and a dial (5), wherein the dial is sized to fit within the groove (via 4 and 5b).
With regard to Claim 2, Umemoto discloses the elastic clip strip securing the dial within the groove.
With regard to Claim 3, Umemoto discloses the elastic clip strip being a ring structure arranged around an inner wall (Fig. 15) of the groove.
With regard to Claim 4, Umemoto discloses the elastic clip strip being an elastic rubber pad (Column 6, Lines 9-16).
With regard to Claim 5, Umemoto discloses the elastic clip strip being fixed to the inner and lateral walls of the groove by bonding (Fig. 16).
With regard to Claim 6, Umemoto discloses the watch frame comprising a ring frame (body of 30) and a baffle (Fig. 15) arranged at one end of the ring frame and enclosed with the ring frame to form the groove, the elastic clip strip is arranged on the inner wall of the ring frame and the baffle is provided with a window (Fig. 15) for allowing the user to view the dial through the watch frame.
With regard to Claim 8, Umemoto discloses an outer surface of the dial being a matte surface (5b).
With regard to Claim 10, Umemoto discloses a watch band (not shown) which is fixed or detachable connected with the watch frame.
With regard to Claim 11, Umemoto discloses the elastic clip strip being distributed along the inner wall of the groove.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Umemoto et al. (US Patent No. 5,703,837). Umemoto discloses substantially the claimed invention except for the interference between the dial and a clamping hole being 0.15-0.2 mm.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interference between the dial and a clamping hole being 0.15-0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interference between the dial and a clamping hole being 0.15-0.2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed invention having frames, dials and elastic mechanisms to receive the dials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833